DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 8/10/2021. Claim 1 has been amended. Claims 11 and 20 have been canceled. Claims 1-10 and 12-19 are pending and will be considered for examination.
3.  	The Examiner notes that the objections to the Drawing are maintained until the submission of replacement or new drawing sheet.
4.  	Applicant's arguments are persuasive, the 112 rejections are withdrawn.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
5. 	Claims 1-4, 6-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2018/0341907 A1) in view of “CamFi Matrix Time software makes it easy to shoot the 'bullet time effect” (published on July 14, 2017 by Brittany Hillen, hereinafter Hillen) in view of Cheung, Jasper (US 10248991 B1) and further in view of Manmatha et al. (US 9652838 B1).
	As in independent Claim 1, Tucker teaches an object-recognizing retail purchase system, comprising: 
a first input for receiving images from camera (fig. 5, at least pars. 32, 35, 40, an image recognition processor receives an input for receiving product images captured by a mobile device camera to collect images of various products); 
a first computing memory for storing an object profile for each of the plurality of purchasable objects, wherein each of the object profiles comprises at least data from the first input regarding the object within the field of view (figs. 1-2, 5, at least pars. 32, 35, 37, 40, 52-53, product database 140 (or product information repository) including a catalog of items stores data from the first input regarding the product captured by the camera); 
a purchasing platform at least partially present on a mobile device and comprising at least one computer processor having resident thereon non-transitory computing code which, when executed by the at least one computing processor (figs. 1-2, 5, at least pars. 30, 58, 60-62, a system (e.g., publisher digital content platform 150, the mobile electronic device 110) comprises a storage device storing program code for execution by a processor to perform actions/methods), causes to be performed the steps of: 
receiving an image of a viewed object within a view field of a mobile device camera of the mobile device (fig. 5, at least pars. 32, 35, 40, an image within a view of the camera of mobile phone can be received). 
Tucker does not appear to explicitly teach an automatically adjustable camera rig comprising a plurality of movable cameras staggered along a vertical axis, wherein 
 	However, in the same filed of the invention, Hillen teaches an automatically adjustable camera rig comprising a plurality of movable cameras staggered along a vertical axis, wherein the plurality of movable cameras are automatically moved by a camera control platform according to characteristics of an object within a view field of the plurality of movable cameras; the first input is received from the automatically adjustable camera rig (see pages 1-2 and figures, multiple camera can automatically and remotely be controlled.  A user may set up a multi-camera arrangement to shoot an object).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receiving of the input for storing and collecting product images captured by the camera taught by Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen to take the images of the objects/products using multiple cameras when the computing system collects and stores the product images in the product database. The motivation or suggestion would be to provide a way to take pictures of products using multiple 
 Tucker and Hillen do not teach a second input for receiving a plurality of scraped network images regarding a plurality of purchasable objects; a first computing memory for storing and data from the second input; gray-scaling the image of the viewed object; comparing the gray-scaled image to ones of the object profiles until a matched product is obtained; providing a purchase link suitable to enable a purchase of the matched product from at least one third party.
However, in the same filed of the invention, Cheung teaches a second input for receiving a plurality of scraped network images regarding a plurality of purchasable objects; a first computing memory for storing and data from the second input (at least col. 2, lines 34-40, col. 5, lines 4-28,  a computing device (e.g., a provider  of electronic catalog, a search engine) receives a input (e.g., a second input) for receiving scraped product images, such as scraped imaged on web pages); further see col. 9, lines 14-28);
a first computing memory for storing and data from the second input ( at least col. 2, lines 34-40, col. 5, lines 4-28,  the scraped images can be stored within a memory of the computing device (e.g., networked storage devices, image databased 116 of memory 506, etc.); further see col. 9, lines 14-28)
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receiving of the input for storing and collecting product images captured by the camera taught by Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen with Cheung to store the scraped product images in the image databased when the computing system collects and stores the product images in the product database. 
The motivation or suggestion would be to collect and store captured product images by the camera and scraped network images that can enhance the accuracy of product recognition to accurately search the matching products.
Tucker, Hillen, and Cheung do not teach gray-scaling the image of the viewed object; comparing the gray-scaled image to ones of the object profiles until a matched product is obtained; providing a purchase link suitable to enable a purchase of the matched product from at least one third party.
However, in the same filed of the invention, Manmatha teaches gray-scaling the image of the viewed object (at least col. 5, lines 12-31, the captured image can be converted in a grayscale image);  
 	 comparing the gray-scaled image to ones of the object profiles until a matched product is obtained (at least col. 4, line 64 to col. 5, line 31, the capture image (or converted in the grayscale) can be compared to one or more images stored in an image database);  
  	providing a purchase link suitable to enable a purchase of the matched product from at least one third party (see at least fig. 4B, col. 10, lines 59-63, the system (or object recognition or image analysis service) provides a list of potential products with a link (purchase link) that is matched with the captured image; further see col. 9, line 51 to col. 10, line 2).  
Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen with the storing of the scraped product images in the image databased of the memory taught by Cheung with the searching of the matching product of the image from the image databases(or product database) taught by Manmatha to search the matching product of the image from the image databases(or product database) after the computing system collects and stores the product images in the product database. The motivation or suggestion would be to search matching product image for presenting potential products or recommend products that will likely be of high interest to users.

 	As in Claim 2, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the camera control platform is remote from the camera rig (Hillen, see pages 1-2, the multiple camera can automatically and remotely be controlled.  The user may set up the multi-camera arrangement to shoot the object (or product)).

 	As in Claim 3, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the camera rig comprises a semicircular camera base (Hillen, see screenshots of a video on page 2).  

As in Claim 4, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the third party is a retailer (Manmatha, col. 9, line 51 to col. 10, line 2, a third party is a retailer).

  	As in Claim 6, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the data to the first input comprises gray-scaling (Manmatha, at least col. 5, lines 12-31, the captured image can be converted in a grayscale image).

 	As in Claim 7, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the network comprises the cloud (Manmatha, col. 7, line 67-col. 8, line 2, the network interface includes a cloud).

 	As in Claim 8, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the mobile device comprises a proprietary operating system (Manmatha, col. 17, line 66-col. 18, line 16, the computing system includes an operating system).

   	As in Claim 12, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the purchasing platform is fully present on the mobile device (Manmatha, see at least figs. 1 and 4A-4B).
 	As in Claim 13, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 12. Tucker- Hillen-Cheung-Manmatha further teaches that the purchasing platform comprises an app (Manmatha, col. 4, line 60-col. 5, line 11, the system (or object recognition or image analysis service) comprises applications; further see col. 4, lines 48-54).

 	As in Claim 14, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the image of the viewed object of the mobile device comprises a moving image (Manmatha, col. 2, lines 3-9, col. 4, lines 29-32, live video feed).

 	As in Claim 15, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the image of the viewed object of the mobile device comprises a single view (Manmatha, see at least figs. 1 and 4A-4B, col. 2, lines 3-9, a still image).

	As in Claim 16, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha further teaches that the image of the viewed object is directed manually (Manmatha, see at least fig. 1A, col. 4 line 64 to col. 5 line 2, the user can capture the object using the user’s mobile phone). 


 6. 	Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2018/0341907 A1) in view of “CamFi Matrix Time software makes it easy to shoot the 'bullet time effect” (published on July 14, 2017 by Brittany Hillen, hereinafter Hillen) in view of Cheung, Jasper (US 10248991 B1) in view of Manmatha et al. (US 9652838 B1) and further in view of “CamFind visual search app for iPhone and Android now features a social network” (published on April 16, 2015, hereinafter CamFind).
	As in Claim 5, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha does not teach that the purchase link comprises a plurality of purchase links to a plurality of third parties.  
 	However, in the same filed of the invention, CamFind teaches that the purchase link comprises a plurality of purchase links to a plurality of third parties (see figs on pages 1-3, Visual search app CamFind presents a search result with the link that may comprise multiple links). 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receiving of the input for storing and collecting product images captured by the camera taught by Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen with the storing of the scraped product images in the image databased of the memory taught by Cheung with the searching of the matching product of the image from the image databases(or product database) taught by Manmatha with the presenting the search result with the links taught by CamFind to present the search result with the links after searching the matching product image in the product database. The motivation or 

	As in Claim 9, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 8. Tucker- Hillen-Cheung-Manmatha does not teach that the proprietary operating system comprises iOS.  
 	However, in the same filed of the invention, CamFind teaches that the proprietary operating system comprises iOS (pages 1-3, the CamFind app can be installed in a iPhone that comprises iOS).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receiving of the input for storing and collecting product images captured by the camera taught by Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen with the storing of the scraped product images in the image databased of the memory taught by Cheung with the searching of the matching product of the image from the image databases(or product database) taught by Manmatha with the running of the app in the iPhone taught by CamFind to run the visual search app in the iPhone when the system receives the captured image from the user of the mobile device. The motivation or suggestion would be to provide the visual search app for iPhone for the user’s convenience.

 	As in Claim 10, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 8. Tucker- Hillen-Cheung-Manmatha does not teach that the proprietary operating system comprises Android. 
	However, in the same filed of the invention, CamFind teaches that that the proprietary operating system comprises Android (pages 1-3, the CamFind app can be installed in a phone that comprises Android OS).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receiving of the input for storing and collecting product images captured by the camera taught by Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen with the storing of the scraped product images in the image databased of the memory taught by Cheung with the searching of the matching product of the image from the image databases(or product database) taught by Manmatha with the running of the app in the Android phones taught by CamFind to run the visual search app in the Android phones when the system receives the captured image from the user of the mobile device. The motivation or suggestion would be to provide the visual search app for Android phones for the user’s convenience.


7. 	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2018/0341907 A1) in view of “CamFi Matrix Time software makes it easy to shoot the 'bullet time effect” (published on July 14, 2017 by Brittany Hillen, Hillen) in view of Cheung, Jasper (US 10248991 B1) in view of Manmatha et al. (US 9652838 B1) and further in view of Hersans et al. (US 2011/0106808 A1). 
 	As in Claim 17, Tucker- Hillen-Cheung-Manmatha teaches all the limitations of Claim 1. Tucker- Hillen-Cheung-Manmatha does not teach that the object profiles are stored and accessed categorically.
 	However, in the same filed of the invention, Hersans teaches that the object profiles are stored and accessed categorically (see at least figs. 5-6, pars. 41, 44, data (or objects) can be stored and accessed categorically).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to receiving of the input for storing and collecting product images captured by the camera taught by Tucker with the taking of the images of the objects (or products) using multiple cameras taught by Hillen with the storing of the scraped product images in the image databased of the memory taught by Cheung with the searching of the matching product of the image from the image databases(or product database) taught by Manmatha with the accessing of the data (or objects) categorically taught by Hersans to access the data categorically when the system presents the results of the visual query. The motivation or suggestion would be to provide a way to store or access the data categorically so that the system can easily and quickly retrieve the matching item/product.

 	As in Claim 18, Tucker- Hillen-Cheung-Manmatha and Hersans teaches all the limitations of Claim 17. Tucker- Hillen-Cheung-Manmatha and Hersans further Hillen, par. 41, drop-down menu or hierarchical menu).

 	As in Claim 19, Tucker- Hillen-Cheung-Manmatha and Hersans teaches all the limitations of Claim 18. Tucker- Hillen-Cheung-Manmatha and Hersans further teaches that hierarchical menu comprises a drop down menu (Hillen, par. 41, drop-down menu or hierarchical menu).


Response to Arguments
8.	Applicant's arguments with respect to the claims 1-10 and 12-19 have been fully considered, but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/